                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SPEED TRACK, INC.,                                Case No. 4:09-cv-04479-JSW (KAW)
                                   8                    Plaintiff,                         ORDER TERMINATING MOTIONS
                                                                                           AND DISCHARGING ORDER TO
                                   9             v.                                        SHOW CAUSE
                                  10     AMAZON.COM, INC., et al.,                         Re: Dkt. Nos. 346, 347, 352

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 3, 2019, SpeedTrack, Inc. filed a motion for sanctions against Barnes & Noble
                                  14   Booksellers, Inc., which was accompanied by a related motion to seal. (Dkt. Nos. 346 & 347.) On
                                  15   January 18, 2019, the Court granted the parties’ request to extend the briefing schedule. (Dkt. No.
                                  16   350 at 2.) Barnes & Noble did not file a timely opposition, despite the stipulated briefing
                                  17   scheduled, so the undersigned issued an order to show cause on January 28, 2019. (Dkt. No. 352.)
                                  18          On January 29, 2019, Barnes & Noble and SpeedTrack filed a joint stipulation of dismissal
                                  19   with prejudice, in which they agreed to waive attorneys’ fees and costs. The stipulation was
                                  20   entered on January 30, 2019. (Dkt. No. 354.)
                                  21          Since the stipulation of dismissal was silent as to the pending motion for sanctions, and the
                                  22   parties have not communicated otherwise, the Court must assume that the motion is mooted by the
                                  23   stipulation of dismissal. Accordingly, the motion for sanctions (Dkt. No. 347) and the motion to
                                  24   seal (Dkt. No. 346) are TERMINATED. Additionally, the order to show cause is DISCHARGED.
                                  25          IT IS SO ORDERED.
                                  26   Dated: January 30, 2019
                                                                                            __________________________________
                                  27                                                        KANDIS A. WESTMORE
                                  28                                                        United States Magistrate Judge
